t c summary opinion united_states tax_court lawrence k mudd petitioner v commissioner of internal revenue respondent docket no 10230-01s filed date lawrence k mudd pro_se jillena a warner for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure for taxable years and respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure and dollar_figure additions to tax under sec_6651 of dollar_figure and dollar_figure and additions to tax under sec_6654 of dollar_figure and dollar_figure after concessions by both parties the issues remaining for decision are whether petitioner received a distribution of dollar_figure from the first national bank of ogden in whether petitioner is entitled to a dependency_exemption deduction for his daughter amy mudd in and whether petitioner is entitled to a charitable_contribution_deduction in some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in fort mitchell kentucky on the date the petition was filed in this case 1in his petition petitioner states that penalties and interest are overstated based on actual taxable_income at trial petitioner did not make any further arguments or present any evidence concerning the additions to tax for failure_to_file a timely return under sec_6651 and for failure to make estimated_tax payments under sec_6654 we conclude that petitioner disputes only the underlying tax deficiencies not the applicability of the additions to tax the correct amounts of these additions to tax therefore will be calculated by the parties in the rule_155_computations required in this case during and petitioner was married to barbara j mudd mrs mudd mrs mudd filed a federal_income_tax return in each of the years on which she claimed itemized_deductions petitioner did not file a federal_income_tax return for either of the years respondent issued petitioner a separate notice_of_deficiency for each year which determined deficiencies using items reported on third-party information returns respondent determined that petitioner’s filing_status was married_filing_separately in each of the years a taxpayer generally bears the burden of proving the commissioner’s determinations in a notice_of_deficiency to be in error rule a while sec_7491 shifts the burden_of_proof to the commissioner where the taxpayer presents credible_evidence with respect to a factual issue the burden remains on the taxpayer where the taxpayer failed to comply with all statutory substantiation requirements under certain circumstances sec_6201 may place the burden of production on the commissioner with respect to disputes over items of income shown on information returns the first issue for decision is whether petitioner received a distribution of dollar_figure from the first national bank of ogden first national in ogden illinois in at some time in or prior to date petitioner established a self-directed_ira account at first national in date petitioner authorized first national to transmit dollar_figure to a bank in cincinnati ohio so that a debenture could be purchased to be held in the ira account petitioner informed first national that the investment would yield semiannual interest payments first national transmitted the funds according to petitioner’s request first national then sent petitioner a letter instructing petitioner to have the debenture issued to first national bank of ogden f b o lawrence k mudd trust and to have the debenture forwarded to first national first national never received the debenture and never received any interest payment therefrom throughout first national sent several letters addressed to petitioner requesting information about the debenture and informing him that the bank had never received the debenture or any interest payment in date first national sent a letter to petitioner informing him that the bank would be resigning as the custodian of petitioner’s ira account in date first national mailed petitioner a check in the amount of dollar_figure representing the balance remaining in petitioner’s ira account less certain fees in date after petitioner had failed to cash this check first national put a stop payment on the check and mailed in its place a cashier’s check in the amount of dollar_figure reflecting an assessed fee of dollar_figure in after the cashier’s check still had not been cashed first national remitted the amount of the cashier’s check to the state of illinois unclaimed property division three of the letters that first national sent to petitioner detailed above were mailed to petitioner by certified mail with a return receipt one of these receipts was signed by petitioner’s son and two including the receipt for the letter with the dollar_figure check were signed by mrs mudd petitioner never received either of the checks that first national mailed to him for the year first national issued petitioner a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc this form reflected a distribution to petitioner of dollar_figure the distribution amount included the dollar_figure which first national had previously transferred at petitioner’s request as well as the dollar_figure check which first national mailed to petitioner upon closing his account as a general_rule amounts paid or distributed out of individual retirement plans including iras are included in gross_income when received by the payee or distributee under the 2the source of the dollar_figure discrepancy between the sum of these two amounts and the amount reported on the form_1099 is not clear from the record provisions of sec_72 sec_408 the regulations provide in relevant part as follows except as otherwise provided in this section any amount actually paid or distributed or deemed paid or distributed from an individual_retirement_account or individual_retirement_annuity shall be included in the gross_income of the payee or distributee for the taxable_year in which the payment or distribution is received sec_1_408-4 income_tax regs there are no exceptions applicable to the case at hand under certain circumstances a cash_basis taxpayer who does not actually receive possession of income may nevertheless be considered to have constructively received that income sec_451 sec_1_451-2 income_tax regs the relevant regulations provide that income although not actually reduced to a taxpayer’s possession is constructively received by him in the taxable_year during which it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given sec_1_451-2 income_tax regs for income to be constructively received the taxpayer must have control_over its disposition and the income must not be subject_to substantial limitations or restrictions id single v commissioner tcmemo_1988_549 we first address the dollar_figure which petitioner authorized first national to transfer to the cincinnati bank in respondent argues that this amount is includable in petitioner’s income in the year in which first national issued the form_1099 petitioner argues that the amount is includable in income in a taxable_year that is not before this court it is clear that petitioner ultimately received the dollar_figure which was intended to be used for the purchase of the debenture respondent has provided no evidence of when petitioner received this money relying solely on the form_1099 issued by first national petitioner on the other hand testified that the debenture for his ira was never purchased and that he personally retained the dollar_figure which was taken from his ira account in this testimony is supported by corroborating evidence showing that first national never acquired the debenture nor did first national receive the anticipated interest payments which indicates that the debenture had never been issued in its name we accordingly find that the dollar_figure was in fact distributed from the ira and received by petitioner in because the dollar_figure is included in petitioner’s income when it was received in it is not included in income in as determined by respondent sec_408 we next address the dollar_figure check mailed by first national when it closed petitioner’s account in we have found that petitioner never received either of the checks that first national mailed to him in this finding is based upon the fact that the return receipts--including the receipt for the initial check--were not signed by petitioner as well as petitioner’s credible testimony that he and his wife were having some problems at that time and that if she had given petitioner either of the checks he would have cashed it we further find that petitioner was not in constructive receipt of the income because the checks were never delivered to petitioner he was deprived of the control_over their disposition that would have been necessary for constructive receipt single v commissioner supra taxpayer did not constructively receive income in the form of state tax_refund where the taxpayer’s spouse withheld the refund check until after the taxable_year sec_1_451-2 income_tax regs because petitioner neither actually nor constructively received the ira distribution during the dollar_figure is not includable in petitioner’s income in that year single v commissioner supra sec_408 sec_1_408-4 income_tax regs the second issue for decision is whether petitioner is entitled to a dependency_exemption deduction for his daughter amy mudd in although the notice_of_deficiency did not allow petitioner any dependency_exemption deductions respondent has conceded that petitioner is entitled to two such deductions for one for robert mudd and one for mara mudd petitioner argues that he is entitled to a third exemption deduction for amy amy was a full-time_student at the university of kentucky during and during that year she turned or years old petitioner and respondent have framed this issue to be whether amy claimed a personal_exemption deduction on her own income_tax return for however this fact is irrelevant in ascertaining petitioner’s entitlement to the deduction sec_151 sets forth the requirements for a dependency_exemption deduction a taxpayer generally is entitled to the deduction for a dependent who is a child of the taxpayer who is under years old and who is a full-time_student at a certain type of educational_organization sec_151 c b ii c a a child of a taxpayer is a dependent of the taxpayer if the taxpayer provides over half of the child’s support sec_152 the dependency_exemption deduction is not contingent upon the dependent’s nonentitlement to a personal_exemption deduction on her own return sec_151 we therefore hold that petitioner is entitled to the dependency_exemption deduction for amy in 3there does exist a converse restriction inapplicable to the case at hand which provides that an individual is not entitled to a personal_exemption deduction where a dependency_exemption deduction with respect that individual is allowable to another taxpayer sec_151 the third issue for decision is whether petitioner is entitled to a charitable_contribution_deduction in a deduction generally is allowed for any charitable_contribution made within the taxable_year sec_170 a taxpayer generally must keep records sufficient to establish the amounts of the items required to be shown on his federal_income_tax return sec_6001 sec_1_6001-1 e income_tax regs in the event that a taxpayer establishes that a deductible expense has been paid but is unable to substantiate the precise amount we generally may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making 39_f2d_540 2d cir we cannot estimate a deductible expense however unless the taxpayer presents evidence sufficient to provide some basis upon which an estimate may be made 85_tc_731 deductions for charitable_contributions are subject_to further substantiation requirements sec_170 generally 4while the notices of deficiency determine that petitioner is entitled to the standard_deduction in each year the parties have stipulated that during the years in issue petitioner’s spouse filed a separate_income tax_return with itemized_deductions thereby causing the standard_deduction to be zero for petitioner in both years see sec_63 and allowing petitioner to deduct any itemized_deductions to which he may be entitled such deductions must be substantiated with reliable written records reflecting the name of the donee the date of the contribution and either the amount of any cash contribution or a description of any property contributed sec_1_170a-13 and b income_tax regs deductions for contributions of dollar_figure or more are disallowed in the absence of a contemporaneous written acknowledgment of the contribution by the donee sec_170 sec_1_170a-13 income_tax regs petitioner first argues that he is entitled to deduct dollar_figure for contributions of property made to a religious children’s home petitioner purchased a number of items which he then gave directly to the home as substantiation for these contributions petitioner provided a list with the various items along with the prices that he paid for them no individual item cost more than dollar_figure petitioner also provided a letter from the charity acknowledging the receipt of new gym shoes sweaters boots and food supplies the items on petitioner’s list primarily consisting of children’s athletic shoes correspond to this description at trial respondent questioned petitioner concerning his lack of receipts for the individual items donated to the children’s home but he did not directly challenge the authenticity or accuracy of petitioner’s list of items or the letter from the charity we conclude that the list provided by petitioner and the written acknowledgment from the donee meet the sec_170 substantiation requirements despite petitioner’s failure to maintain the individual receipts sec_1_170a-13 income_tax regs petitioner next argues that he is entitled to deduct two amounts paid in connection with a religious organization’s housing development project first he made a dollar_figure cash donation to the organization petitioner provided a handwritten receipt from the charity acknowledging receipt of the dollar_figure we find that this receipt is sufficient substantiation of the contribution id second petitioner argues that he incurred mileage expenses for driving to the housing project and working there petitioner did not provide substantiation of these expenses other than his testimony that he drove approximately miles - -he did not provide a mileage log or even any corroboration that he participated in the program we find that petitioner has not substantiated the mileage expenses sec_6001 sec_1_6001-1 e income_tax regs we conclude that petitioner made deductible charitable_contributions of dollar_figure during sec_170 prescribes the standard mileage rate for purposes of computing the amount of a sec_170 charitable_contribution_deduction reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
